Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 13-16 and 21-36 are pending.
Claims 13-16 have been examined.
Claims 21-36 are withdrawn from consideration as drawn to a non-elected invention.
Claim 37 has been cancelled in the amendment filed 12/20/2021.
Claims 13 and 15 have been amended in the amendment filed 12/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13:
 It is not clear when the oxide analysis on the cementitious components is performed. Is it prior to mixing the components, during the mixing or after.

Claim 15.  
It is not clear when the dissolution rate for each of the cementitious components is performed. Is it prior to mixing the components, during the mixing or after. For purposes of examination it is assumed that the dissolution rate is before the mixing or blending.
It is not clear how the dissolution rate is calculated, i.e. using what solvent, what particle size. All these factors make a difference in the dissolution rate.

Claim 16.
It is not clear how selection additional cementitious components to include in the cement blend “based on a dissolution rate for each component” is performed. What dissolution rate for which component would lead to the selection? 
It is not clear how a time dependent concentration of lime and silica is calculated; i.e. what formula is used for the calculation. What period of time and under what conditions is the concentration of lime and silica calculated, i.e. during mixing, blending, setting, before blending or after setting. All of these factors would change the calculation. 
It is unclear how the dissolution rate for each component would assist one to select additional components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20 in view of Cowan US Patent No. 5,439,056 (Cowan). 

Claim 13. 
 Li teaches:
A method comprising providing a cement blend comprising cementitious components, , and wherein the silica source comprises at least once silica source selected from the group consisting of fly ash, slag, calcined clay, silica fume, crystalline silica, silica flour, cement kiln dust, zeolite, agricultural waste ash, natural pozzolans, and combinations thereof  : title teaches optimization of cement raw materials; lime and silica materials are taught in page 1, l. 4; 
selecting a target lime to silica ratio; page 3, first full paragraph details selection of target lime and silica components, i.e. ratios; page 1, teaches “Optimal ingredient ratio will promote and stabilize cement quality and production craft”;
performing an oxide analysis on the cementitious components of the cement blend; page 15 first full paragraph teaches “chemical compositions analyzed” using X-ray analyzer”; 
calculating a total amount of silica and lime in the cement blend from the oxide analysis; page 28, line teaches the total amount of silica; line 21 teaches line, i.e. CaO.
Li does not specifically teach:
and calculating a concentration of additional lime needed in the cement blend to make the lime to silica ratio greater than or equal to the target lime to silica ratio, see conclusion.

Li does not specifically teach:
wherein the cementitious components comprise Portland cement and a silica source, wherein the Portland cement is present in an amount of 50 wt.% or less in the cement blend
Cowan recognizes and teaches the criticality of a proper lime/silica ratio I portland cements; see col. 5,m l. 40-52 which teaches optimizing the lime/silica ratio in portland cements, see col. 2, l. 36; col. 5, l. 22-26 teaches portland cement of 50 wt% or less, anticipating Applicant’s claimed amount.
It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Li and use his method of optimizing a lime/silica ratio on portland cements because Cowan teaches that for portland cement blends the lime/silica ratio is important but does not suggest a method for optimization. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20 in view of Cowan US Patent No. 5,439,056 (Cowan) and Brezny US Patent No. 4,169,734.


Li does not specifically teach:
wherein the target lime to silica ratio is a weight ratio, and wherein the weight ratio is about 10/90 to about 40/60.  Claim interpretation; lime is defined as CaO or calcium oxide ONLY. The lime to silica ratio claimed is .11 to .66 or a silica/lime ratio is 9 to 1.5.  
Brezny teaches lime/silica ratio that are within Applicant’s claimed range, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to claim a lime/silica ratio of .11 to .66 (a very broad range) because Brezny teaches that the lime/silica ratio may be low, i.e. .2 to 1.0.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Modeling and  Optimization of Cement Raw Materials Blending Process” Mathematical Problems in Engineering Vol. 2012, Article ID 392197. 2012 pp. 1-20 in view of Cowan US Patent No. 5,439,056 (Cowan) and Drake EP 0 056 700.

Claim 15. 
Li does not teach:
further comprising a step of calculating a dissolution rate for each of the cementitious components at a subterranean formation temperature and pressure.
Drake teaches the dissolution rates are important in cements for lime, i.e. calcium oxides, see abstract.
.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. § 112(b)
Applicant argues the amendments to the claims overcome the rejections. The amendment overcome the issue where “There is no antecedent basis for “the cementitious components” in line 3.”, but not the other issues set forth in the rejection.
Rejection under 35 U.S.C. § 103
Applicant argues that Li does not teach optimizing cement blends, or cement blends comprising “comprising cementitious components, wherein the cementitious components comprise Portland cement and a silica source, wherein the Portland cement is present in an amount of 50 wt.% or less in the cement blend, and wherein the silica source comprises at least once silica source selected from the group consisting of fly ash, slag, calcined clay, silica fume, crystalline silica, silica flour, cement kiln dust, zeolite, agricultural waste ash, natural pozzolans, and combinations thereof,”
The Examiner respectfully disagrees. The title teaches optimization of cement raw materials blending process. 
.



Conclusion
 The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent No. 3,539,364 (1970) recognized the importance of a cement blend having Applicant’s claimed silica/lime ratio and recites desired values of 1.6-2.4 overlapping Applicant’s claimed 9 to 1.5. (note this is slica/lime not lime/silica ratio).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/             Examiner, Art Unit 3674